Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered April 6, 1988, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree (Penal Law § 220.41) and sentencing him to an indeterminate term of imprisonment of from five years to life, unanimously affirmed.
Defendant’s negotiated sentence does not violate the Constitution’s prohibition against cruel and unusual punishment, and is not the result of an abuse of discretion by the sentencing court. Defendant was a subordinate, but fully culpable, participant in a sizeable drug-trafficking operation. We therefore find that the sentence imposed by the court, pursuant to the negotiated plea arrangement, was fair (cf., People v Farrar, 52 NY2d 302, 305), and defendant should, accordingly, be bound by its terms. (People v Brito, 154 AD2d 293.) Concur— Kupferman, J. P., Sullivan, Rosenberger, Kassal and Smith, JJ.